86 F.3d 1153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George Roe MATTHEWS, Defendant-Appellant.
No. 95-7067.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 23, 1996.Decided:  May 21, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Joseph F. Anderson, Jr., District Judge.  (CR-91-382, CA-95-432-3-17)
George Roe Matthews, Appellant Pro Se.  Mary Gordon Baker, Assistant United States Attorney, Charleston, SC, for Appellee.
D.S.C.
AFFIRMED.
Before WILKINSON, Chief Judge, and HALL and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   United States v. Matthews, Nos.  CR-91-382;  CA-95-432-3-17 (D.S.C. June 14, 1995).   In addition, we find sufficient evidence supports Matthews' 18 U.S.C. § 924(c) conviction under the "carry" prong and that, therefore, Bailey v. United States, --- U.S. ----, 64 U.S.L.W. 4039 (U.S. Dec. 6, 1995) (No. 94-7448), does not invalidate the conviction.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED